Ray Thornton, Justice, dissenting. This is an appeal from an order of the Garland County Chancery Court’s finding that an ambiguity exists in the provisions included in the Last Will and Testament of Lois E. Burnett, which requires judicial interpretation of the conflict and repugnance between the provisions of the instrument. Based upon that finding of ambiguity, the Chancellor considered evidence and resolved the ambiguity by requiring the disposition of all property, real, personal, and mixed, as follows: one-half to Ms. Burnett’s nephew, Willie Spencer, and one-half to Mr. Spencer’s children, upon the death of Flournoy Adkins, for whose benefit all of testatrix’s property, real, personal, and mixed, was placed in trust for his life. Appellant, Jeanne W. Burnett, the widow of the testatrix’s brother, contends that upon Mr. Adkins’s death, all personal property in the trust must be distributed under the laws of intestate succession. I would affirm the order of the Chancellor. While there are numerous granting clauses in the will, all of the internally inconsistent provisions are contained in Section III of the will. Section III B reads as follows: B. Provided, however, in the event my friend, Flournoy Adkins, should predecease me, co-decease with me, or in the event that we should die at the same time or as a result of a common accident or catastrophe, then and in that event, I give, devise, and bequeath all the rest and residue of my estate as follows: one-half (V2) to my nephew, William Spencer, Jr., and one-half (V2) to my nephew’s six children, Billy Spencer, Jasen Spencer, Adam Spencer, Mary Fagan, Ann Griffen, and Elizabeth Forbes, in equal shares, share and share alike. In the event Flournoy Adkins survives Ms. Burnett’s death, Section III A. establishes a trust for his benefit during his lifetime, with the following provision: A. I give, devise, and bequeath all the rest and residue of my estate, whether real, personal, or mixed, and of whatever kind or nature, wheresoever located and whenever acquired to Arkansas Bank and Trust as Trustee in Trust for my friend, Flournoy Adkins, during his lifetime. Within these two provisions, there is no ambiguity. Ms. Burnett’s estate goes to her nephew and his children if Mr. Adkins does not survive her, but if he does survive her, he is to have a fife interest in all the property placed into trust. However, the instrument contains an ambiguity in directing the trustee’s distribution of the estate following Mr. Adkins’s death. From the four corners of the instrument, it is apparent that Ms. Burnett intended for all of her property to be distributed in accordance with her will, and that following her death and the death of her friend, Flournoy Adkins, the property was to be distributed to her nephew and his children. Unfortunately, ambiguity arises because the instructions to the trustee fail to clearly specify that “personal” property should be distributed to anyone upon Mr. Adkins’s death, providing only that upon the termination of the trust for the benefit of Mr. Adkins, the “land” shall be distributed to the nephew and his children. Chancellor Switzer correctly finds that placing all the property in the trust, without addressing the distribution of personal property, creates an ambiguity. Fie states that “there is a conflict and repugnance between the provisions such as to require judicial interpretation.” As we consider whether a potential flaw in the establishment of the trust gives rise to an ambiguity requiring judicial interpretation, we should be reminded of these principles: 1) The testatrix did not want to die intestate, but intended all property to pass under her will. Whenever possible, wills should be interpreted so as to give effect to the intent of the testator and avoid a partial intestacy. Lockhart v. Lyons, 174 Ark. 703, 706, 297 S.W. 1018 (1927); see also Chlanda v. Estate of Fuller, 326 Ark. 551, 555, 932 S.W.2d 760 (1996) (quoting Kidd v. Sparks, 276 Ark. 85, 90, 633 S.W.2d 13, 16 (1982)). 2) Here, it is not necessary to look beyond the four corners of Section III to determine that an ambiguity exists requiring interpretation. We should remember that we are addressing an ambiguity in a trust provision established by the will, which also provides in the same section for the distribution of all the estate to her nephew and his children upon Mr. Adkins’s death, if that occurs before the death of the testatrix. If the ambiguity is not resolved, the trust will fail. We are not called upon to reform the will, but to interpret ambiguous instructions to trustees managing a trust clearly established by the will in order to resolve the conflict and repugnance between provisions of section III of the instrument itself. In the circumstances of this case, it was appropriate for the Chancellor to consider evidence to resolve the ambiguity and to determine what interpretation effectuates the testatrix’s intent in the establishment of the trust. In reaching this issue we follow the principles of Galloway v. Darby, 105 Ark. 558, 151 S.W. 1014 (1912), Lockhart v. Lyons, 174 Ark. 703, 297 S.W. 1018, and Brunk v. Merchants National Bank, 217 Ark. 499, 230 S.W.2d 932 (1950), recognizing the presumption that the testatrix intended for all of her property to be distributed under the will. In Lockhart v. Lyons, 174 Ark. 703, 297 S.W. 1018, this court stated: The true rule in the construction of wills, which can be said to be paramount, is to ascertain or arrive at the intention of the testator from the language used, giving consideration, force and meaning to each clause in the entire instrument. . . . A testator is presumed to intend to dispose of his entire estate, and it must be borne in mind, in the construction of wills, that they are to be so interpreted as to avoid partial intestacy, unless the language compels a different construction .... Id. at 706, 297 S.W. at 1019. In Galloway v. Darby, 105 Ark. 558, 151 S.W. 1014, we stated: The presumption against intended intestacy leads to a liberal, rather than to a restrictive, construction of the residuary clause, in the will, in order to prevent partial intestacy. . . . The rule is that the testator’s intention is to be ascertained from the whole will. . . . Hence it follows that language which in a general or residuary clause may not alone be sufficiently conclusive to dispose of all the property of the testator may have its meaning enlarged to correspond with an intention shown in the introductory clause. Id. at 572-573, 151 S.W. at 1020 (emphasis added). These cases were cited in Brunk v. Merchants National Bank, 217 Ark. 499, 230 S.W.2d 932 (1950), where we concluded that the will disposed not only of the personal property described in the will, but also the real estate that was not specifically mentioned in the will. We then stated: We have concluded, from a consideration of the whole will, that the Chancellor correcdy held that the testator intended to dispose of his entire estate. The decedent’s real estate passed under the residuary clause to the charities named therein. Id. at 502, 230 S.W.2d at 934. Appellant relies upon our decision in Mills’ Heirs v. Wylie, 250 Ark. 703, 466 S.W.2d 937 (1971), in which we cited Smith v. Smith, 229 Ark. 579, 317 S.W.2d 275 (1958), as follows: It is well settled law in this state, so well settled as to require no citation of authority, that where there is no ambiguity, or no conflict or repugnance between the provisions of the will, judicial interpretation or construction is not required. Id. at 707, 466 S.W.2d at 940. In Mills’ Heirs, we also state the rule that “where the meaning of the language is not ambiguous, testimony as to the testator’s intention is ‘inadmissible’. . .” and then concluded: “Since we find that there was no ambiguity, there is no necessity to discuss the testimony.” Id. at 708, 466 S.W.2d at 940 (emphasis added). Unlike the will in Mills’ Heirs, which had no internal inconsistencies, here we have an internally inconsistent testamentary trust, the ambiguous language of which would devise and bequeath the testatrix’s property to her nephew and his children if her friend predecease her, but provided no instruction to the trustee as to the disposition of her personal property after her friend’s death, should he survive her. This internal ambiguity requires that evidence of the testatrix’s intent be admitted to resolve the conflict between provisions of the instrument. I believe that the instrument must be looked at as a whole; that from the four corners of the instrument, it is apparent that an ambiguity exists; that evidence of the testatrix’s intent was required to resolve the ambiguity; and that the Chancellor’s rulings and order should be sustained. I would affirm the decision. Glaze, J., joins in this dissent.